Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “arcuate portion”, “first end”, “second end”, “inner perimeter”, “outer perimeter” and “pitch” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,480,376. Although the conflicting claims are not identical, they are not patentably distinct from each other. While the claims of the '376 patent are not identical to the instant claims, the claims of the '376 patent nevertheless anticipate instant claims 1-20. Anticipation is the epitome of obviousness.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,642,508. Although the conflicting claims are not identical, they are not patentably distinct from each other. While the claims of the '508 patent are not identical to the instant claims, the claims of the '508 patent nevertheless anticipate instant claims 1-20. Anticipation is the epitome of obviousness.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,667,465. Although the conflicting claims are not identical, they are not patentably distinct from each other. While the claims of the '465 patent are not identical to the instant claims, the claims of the '465 patent nevertheless anticipate instant claims 1-20. Anticipation is the epitome of obviousness.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The phrase of “draft inducer operable to draw air and debris” has been interpreted under 35 U.S.C. 112(f), or sixth paragraph, because it uses a non-structural term “draft inducer” coupled with functional language “operable to draw air and debris” without reciting sufficient structure to achieve the function. 
The phrase of “the hood is configured to induce a spiral flow of air and debris from the hood to the bag to dislodge collected debris on the inner face of the bag” has been interpreted under 35 U.S.C. 112(f), or sixth paragraph, because it uses a non-structural term “hood” coupled with functional language “configured to induce a spiral flow of air and debris from the hood to the bag to dislodge collected debris on the inner face of the bag” without reciting sufficient structure to achieve the function. 
The phrase of “deflecting member covers the opening to direct the air exiting through the opening” has been interpreted under 35 U.S.C. 112(f), or sixth paragraph, because it uses a non-structural term “deflecting member” coupled with functional language “covers the opening to direct the air exiting through the opening” without reciting sufficient structure to achieve the function. 
Furthermore, the non-structural term is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the
corresponding structure described in the specification for the 35 U.S.C. 112(f), or sixth paragraph limitation: draft inducer, hood and deflecting member (See [0029] - [0038] in Applicant’s instant Specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "approximately" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "approximately"), thereby rendering the scope of the claim(s) unascertainable.  
Claims 7-9 depend on claim 6; and hence are also rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 6, 10-14 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dunning et al (US 20060277714; hereinafter Dunning).
As regarding claim 1, Dunning discloses the claimed invention for a debris-collecting apparatus, comprising: a mobile frame (36 of fig. 1); a draft inducer (66) operable to draw air and debris; an input portion (60) for receiving incoming air and debris caused by operation of the draft inducer; and a bagging portion (fig. 2) comprising: a hood having an arcuate portion (98 of fig. 8); a bag ([0065], [0330] and [0343]) removably positioned below the hood, the bag having an inner face; and a bagging passage (92) for directing the air and debris from the input portion to the hood, wherein the arcuate portion extends from the bagging passage to the bag such that the air and debris from the bagging passage travels along the arcuate portion and thereafter apply a dislodging force to dislodge debris collected at the inner face of the bag.
As regarding claim 2, Dunning discloses all of limitations as set forth above.  Dunning discloses the claimed invention for wherein the arcuate portion has a first end and a second end, the first end vertically offset from the second end (no number of fig. 8).
As regarding claim 3, Dunning discloses all of limitations as set forth above.  Dunning discloses the claimed invention for wherein the arcuate portion has an inner perimeter (forming of exhaust passage 122) and an outer perimeter (about 100 of fig. 8), the inner perimeter defining an opening (122) in the hood.
As regarding claim 4, Dunning discloses all of limitations as set forth above.  Dunning discloses the claimed invention for wherein the arcuate portion extends at least 270o (fig. 8) about a vertical axis located along a center of the opening.
As regarding claim 6, Dunning discloses all of limitations as set forth above.  Dunning discloses the claimed invention for wherein the opening in the hood begins at approximately the first end of the arcuate portion, is located along the inner perimeter of the arcuate portion, and ends at approximately the second end of the arcuate portion (fig. 8; no number).
As regarding claim 10, Dunning discloses all of limitations as set forth above.  Dunning discloses the claimed invention for wherein the mobile frame includes one or more wheels (figs. 1-2; no number).
Claims 11-14 and 20 are also rejected with similar reasons as stated in claims 1-4, 6 and 10 above.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dunning et al (US 20060277714; hereinafter Dunning) as applied to claim 4.
As regarding claim 5, Dunning discloses all of limitations as set forth above.  Dunning discloses the claimed invention except for wherein the arcuate portion has a pitch of 5-8 inches of drop per revolution of the vertical axis.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the arcuate portion has a pitch of 5-8 inches of drop per revolution of the vertical axis in order to enhance apparatus performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 7-9 and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dunning et al (US 20060277714; hereinafter Dunning) as applied to claim 6 above, and further in view of Carsey (US 3353340).
As regarding claim 7, Dunning discloses all of limitations as set forth above.  Dunning discloses the claimed invention except for a filter extending downwardly from the opening.  Carsey teaches a filter (27 of fig. 2) extending downwardly from the opening.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a filter extending downwardly from the opening as taught by Carsey in order to enhance apparatus performance.
As regarding claim 8, Dunning as modified discloses all of limitations as set forth above.  Dunning as modified discloses the claimed invention for wherein during operation of the draft inducer, the incoming air and debris is received by the bagging portion, a majority of the debris is collected by the bag, the filter (Carsey – 27 of fig. 2) prevents any remaining debris from exiting through the opening in the hood, and the air exits the bagging portion through the opening in the hood.
As regarding claim 9, Dunning as modified discloses all of limitations as set forth above.  Dunning as modified discloses the claimed invention except for a deflecting member coupled to the hood, wherein the deflecting member covers the opening to direct the air exiting through the opening.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a deflecting member coupled to the hood, wherein the deflecting member covers the opening to direct the air exiting through the opening in order to enhance apparatus performance, since it was known in the cyclonic separator art as shown in Evans (US 3987606; 33 of fig. 1).
Claims 15-18 are also rejected with similar reasons as stated in claims 7-9 above.
As regarding claim 19, Dunning as modified discloses all of limitations as set forth above.  Dunning as modified discloses the claimed invention except for a dust skirt having an inner face with an electrical charge, wherein the inner face of the dust skirt catches any debris passing through the bag.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a dust skirt having an inner face with an electrical charge, wherein the inner face of the dust skirt catches any debris passing through the bag in order to enhance apparatus performance, since it was known in the cyclonic separator art as shown in DE 202007011447 (hereinafter DE ‘447; abstract and claims).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773